DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections 35 USC 101
	Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 11 are directed toward systems, and methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, and 11 are directed toward the abstract idea of calculate a torque reduction of the driving motor to reduce the error calculated by the error calculation unit, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites of an error and reduction torque calculation unit, there are no positively claimed limitations regarding the vehicle components.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 2-10, 12-20, there is no claimed use of the torque reduction.  Rather, as mentioned above, the claims merely recite the calculating a error between lateral accelerations and computing a torque reduction of the driving motor.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 11 are implemented on a computer and there are no further limitations or structural elements, e.g. the engine or driveline, that go beyond the computer, it can clearly be seen that the abstract idea of calculating an error between a lateral acceleration and reference lateral acceleration is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1, 10 and 19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-10, 12-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-10, 12-20 are also rejected under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “error calculation unit” and reduction torque calculation unit in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 2, 7-8, 11-12, 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Gaudszun (US 2021/0276619).
As to claim 1 Gaudszun discloses a turning control system for a vehicle having a driving motor to generate driving power, the turning control system comprising:
an error calculation unit configured to calculate an error between a lateral acceleration of the vehicle and a reference lateral acceleration(Abstract “acquiring a signal representing a current lateral acceleration of the vehicle; comparing the predetermined lateral acceleration limit with the acquired current lateral acceleration signal to obtain a controller error;”); and 
a reduction torque calculation unit configured to calculate a torque reduction of the driving motor to reduce the error calculated by the error calculation unit(Abstract “setting a torque limit for the steering wheel overlay torque; and subjecting the controller error to a proportional-integral-derivative (PID) controller, which is arranged to provide the torque limit for the steering wheel overlay torque after setting the torque limit to the initial value.”).
As to claim 2 Gaudszun discloses a turning control system further comprising a turning determination unit configured to determine whether to perform a turning control for the vehicle, based on a steering angle and a velocity of the vehicle (Paragraph 42).
(Abstract).
As to claim 8 Gaudszun discloses a turning control system wherein the reduction torque calculation unit further comprises a limiter configured to set a magnitude of the error to substantially zero (0), when the magnitude of the error is smaller than a preset reference value (Paragraph 13).
	As to claim 11 the claim is interpreted and rejected as in claim 1.
	As to claim 12 the claim is interpreted and rejected as in claim 2.
As to claim 17 the claim is interpreted and rejected as in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Murakmi (US 2020/0361455)
As to claim 3 Sakaguchi teaches a turning control system wherein when a steering angle of the vehicle falls within a preset reference steering angle range and the velocity of the vehicle is equal to or greater than a preset reference vehicle velocity, the turning determination unit determines to perform the turning control(Paragraph 19).
It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of determining when the vehicle is performing a turning in order to determine a traveling condition of the vehicle.
As to claim 13 the claim is interpreted and rejected as in claim 3.

Claims 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Sakaguchi (US 2020/0385052)
As to claim 10 Sakaguchi teaches a turning control system wherein the reduction torque calculation unit further comprises: a duty setting unit configured to set a duty for dividing and outputting the torque reduction, calculated by the controller, at predetermined time intervals; and a switching unit configured to output or block the torque reduction based on the duty set by the duty setting unit (Paragraph 6, 154).


As to claim 19 Sakaguchi teaches a turning control method wherein calculating the torque reduction comprises: dividing and outputting the torque reduction at predetermined time intervals (Paragraph 154).
It would have been obvious to one of ordinary skill to modify Gauddzun to include the teachings of dividing and outputting torque reduction at predetermined intervals for  the purpose of providing comfortable steering feel for a driver.

Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Takeuchi (US 8,521,338)
As to claim 4 Takeuchi  teaches a turning control system wherein when the vehicle is being braked, an Anti-lock Brake System (ABS) or a Traction Control System (TCS) installed in the vehicle is enabled, or gears of the vehicle are being shifted, the turning determination unit determines not to perform the turning control (Column 10 lines 9-27).
It would have been obvious to one of ordinary skill to modify Gaudszun to include an ABS for the purpose of stabilizing the behavior of the vehicle.
(Abstract)
Gaudzun does not explicitly disclose that the lateral acceleration is derived by the following equation: α y ⁢ _ ⁢ ref = V 2 L + K ref ⁢ V 2 ⁢ δ where a.sub.y_ref represents the reference lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, δ represents a steering angle of the vehicle, and K.sub.ref represents a predetermined constant number.
Takeuchi teaches lateral acceleration is derived by the following equation: α y ⁢ _ ⁢ ref = V 2 L + K ref ⁢ V 2 ⁢ δ where a.sub.y_ref represents the reference lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, δ represents a steering angle of the vehicle, and K.sub.ref represents a predetermined constant number (Column 22 lines 38-57).
It would have been obvious to one of ordinary skill to modify Gadzun to include the teachings of calculating a lateral acceleration for the purpose of changing the steering characteristics of the vehicle.
As to claim 6 Gadzun does not explicitly disclose a turning control system wherein the error calculation unit is configured to calculate the lateral acceleration using the following equation: α ^ y = V 2 L + K veh ⁢ V 2 ⁢ δ where {circumflex over (α)}.sub.y represents the lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, and δ represents a steering angle of the vehicle, wherein the error calculation unit is configured to calculate the error by comparing the calculated ⁢ _ ⁢ ref = V 2 L + K ref ⁢ V 2 ⁢ δ where a.sub.y_ref represents the reference lateral acceleration, V represents the velocity of the vehicle, L represents the wheel base of the vehicle, δ represents the steering angle of the vehicle, and K.sub.ref represents a predetermined constant number.
Takeuchi teaches of calcaulting and deriving a lateral acceleration using the following equation: α ^ y = V 2 L + K veh ⁢ V 2 ⁢ δ where {circumflex over (α)}.sub.y represents the lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, and δ represents a steering angle of the vehicle (Column 22 lines 38-57).  It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of calculating a lateral acceleration for the purpose of determining via the the following equations ot derive the lateral acceleration value for the vehicle.
As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 6.

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Miyajima (US 2019/0344823)
As to claim 9 Miyajima teaches a turning control system wherein the reduction torque calculation unit further comprises a limiter configured to limit a rate of change in the torque reduction to prevent a rapid change in a magnitude of the torque reduction calculated by the controller (Paragraph 58).

As to claim 18 the claim is interpreted and rejected as in claim 9.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Yoshioka (US 2020/0070811)
As to claim 20 Yoshioka teaches a turning control method further comprising: 
controlling an output of the driving motor by decreasing the torque reduction from a torque command for the driving motor, the torque command being previously calculated based on a velocity of the vehicle and an accelerator pedal stepping amount of the vehicle (Paragraph 57).
It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of reducing the power of the driving motor for the purpose of improving the riding comfort for the driver.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
3/24/2022